   Case 4:05-cr-00281-RSB-CLR Document 98 Filed 10/08/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:05-cr-281

 ERIC RONDELL GABE,

                Defendant.


                                            ORDER

       Like much of the world, inmates in federal prisons are understandably concerned about the

health risks posed by the COVID-19 pandemic. Given the recognized risks that the pandemic

poses within detention facilities, many federal prisoners are filing motions for immediate release

or to accelerate their placement on home confinement. Defendant Eric Rondell Gabe has filed

such a motion seeking that the Court grant him “Compassionate Release/Reduction in Sentence

for Extraordinary and Compelling Reasons Pursuant to 18 U.S.C. § 3582(c)(1)(A).” (Doc. 94.)

Though the Court is not entirely unsympathetic to Gabe’s concerns, he has failed to exhaust his

administrative remedies prior to seeking relief in this Court. Thus, for the reasons set forth below,

the Court DENIES his Motion.

                                        BACKGROUND

       After a jury trial, on April 19, 2006, Gabe was found guilty and convicted of possessing a

firearm as a convicted felon, possession of marijuana, and carrying a firearm during a drug

trafficking offense. (Doc. 37.) The Court subsequently sentenced him to three hundred and sixty

months of imprisonment. (Doc. 41.)      On July 28, 2020, Gabe filed the instant Motion asking to

be released from that imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the
    Case 4:05-cr-00281-RSB-CLR Document 98 Filed 10/08/20 Page 2 of 6



First Step Act. (Doc. 94.) Gabe contends that his medical condition of hypertension increases his

risk of becoming severely ill if he were to contract COVID-19. (Id. at pp. 4–5.)1

                                             DISCUSSION

        Section 3582(c)(1)(A) provides a narrow path for a district court to reduce the sentence of

a criminal defendant where there are “extraordinary and compelling reasons” to do so. 18 U.S.C.

§ 3582(c)(1)(A)(i). Prior to the passage of the First Step Act, only the Director of the Bureau of

Prisons (“BOP”) could file a motion for compassionate release in the district court. The First Step

Act modified Section 3582(c)(1)(A) to allow a defendant to move a federal district court for

compassionate release. However, there are four prerequisites to a court’s granting compassionate

release under the First Step Act. First, the defendant must have exhausted his administrative rights

with the BOP. Id. Second, the court must find that “extraordinary and compelling reasons warrant”

release. 18 U.S.C. § 3582(c)(1)(A)(i). Third, the court must consider the factors set forth in 18

U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A). Fourth, the court must find that release is consistent

with the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

        Gabe’s Motion fails to establish the first of these requirements—exhaustion of

administrative remedies—because he has failed to present any evidence or even a statement that

he presented his request for release to the Warden or anyone within the BOP. Specifically, Section

3582(c)(1)(A) prescribes that a defendant may file a motion for compassionate release only “after

[he] has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request



1
  Gabe also argues that if he was “resentenced today he would never have the amount of time he got . . . .”
(Doc. 94, p. 7.) It is not clear if Gabe intends this argument as in independent grounds for compassionate
release or merely as an issue that the Court should weigh when assessing his request for compassionate
release due to the health risks posed by COVID-19. Regardless, because Gabe has not demonstrated that
he has exhausted his administrative remedies as to this request, he cannot directly bring it to the Court.

                                                    2
   Case 4:05-cr-00281-RSB-CLR Document 98 Filed 10/08/20 Page 3 of 6



by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

In his Motion, Gabe essentially admits that the has not fully exhausted his administrative remedies

by arguing that exhaustion is not a jurisdictional issue and that the Court should waive the

requirement. (Doc. 94, pp. 1–3.)

       As an initial matter, it is unclear whether the Court may excuse a defendant’s failure to

fulfill Section 3582(c)(1)(A)’s administrative exhaustion requirements. The United States District

Court for the Middle District of Florida recently explained that “[c]ourts around the country have

been presented with the question of whether the administrative exhaustion or time provision may

be waived and have reached different conclusions.” United States v. Smith, No. 8:17-CR-412-T-

36AAS, 2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020). Ultimately, after reviewing

precedential guidance from the United States Supreme Court and the statute itself, the court in

Smith concluded that the exhaustion requirement of Section 3582(c)(1)(A) was mandatory and

could not be excused. Id. Further, as to the “unique circumstances of the COVID-19 pandemic”

specifically, the court found that a majority of district courts have found that those circumstances

do not warrant waiver of the exhaustion requirement. Id. (collecting cases). The court in Smith

followed those courts and found that the requirement was not waivable and denied the defendant’s

request for compassionate release due to his failure to exhaust. Id. at *4-5; see also Allen, 2020

WL 2199626, at *2 (“There is no futility exception to § 3582(c)(1)(A)’s administrative exhaustion

requirement, and the Court declines to invent one.”).

       Nonetheless, other courts have found that the exhaustion requirement can be waived and

have allowed some defendants who have not fully pursued their requests before the BOP to bring

claims for compassionate release due to the COVID-19 pandemic. See, e.g., United States v.

Pomante, No. 19-20316, 2020 WL 2513095, at *4 (E.D. Mich. May 15, 2020) (“due to the unique



                                                 3
   Case 4:05-cr-00281-RSB-CLR Document 98 Filed 10/08/20 Page 4 of 6



and unforeseen threat posed by the COVID-19 pandemic to this Defendant because of his specific

health conditions, the exhaustion of administrative process can be waived”); United States v.

Milner, No. 5:16-CR-32-5 (LAG-CHW), 2020 WL 2744088, at *3 (M.D. Ga. Apr. 20, 2020)

(waiving exhaustion requirement where Defendant had multiple sclerosis and was unable, through

no fault of his own, to submit his request for release to the warden); United States v. Zukerman,

No. 16 CR. 194 (AT), 2020 WL 1659880, at *1 (S.D.N.Y. Apr. 3, 2020) (in light of defendant’s

age and pre-existing conditions, “[his] exhaustion of the administrative process can be waived in

light of the extraordinary threat posed—in his unique circumstances—by the COVID-19

pandemic”). However, those courts that have found that exhaustion requirements can be waived

only allow waiver where: (1) pursuing administrative remedies would prejudice the defendant; (2)

the administrative process would be inadequate because of some legitimate question as to whether

the BOP could grant the requested relief; or (3) the BOP has been shown to have already

determined the issue presented or otherwise have been biased against the defendant. See Milner,

2020 WL 2744088, at *3 (citing McCarthy v. Madigan, 503 U.S. 140, 146–48 (1992) and Shorter

v. Warden, 803 F. App’x 332, 336 (11th Cir. 2020)); Sawicz, 2020 WL 1815851, at *2.

       Here, the Court need not wade into the debate over whether Section 3582(c)(1)(A)’s

exhaustion requirement is waivable. Even if the requirement can be waived Defendant has failed

to establish that it should be waived on the specific facts of this case. He has not credibly argued

that the BOP cannot process and present his claim for compassionate release, that the agency has

already made a decision that would preclude his request, or that it is biased against him. Defendant

has also not directly argued that his health conditions pose such an imminent risk that he would be

prejudiced by waiting for the administrative process. However, even if he had, he has not

explained how his health conditions combined with COVID-19 pose such an imminent risk that



                                                 4
    Case 4:05-cr-00281-RSB-CLR Document 98 Filed 10/08/20 Page 5 of 6



the Court should take the extraordinary measure of circumventing the agency review that Congress

mandates. Moreover, the Court is generally aware of Defendant’s age (43 years old), medical

history, and alleged health conditions through his pleadings on the instant Motion as well as his

Presentence Investigation Report, (doc. 96). While Defendant’s hypertension is not trivial, it does

not rise to the level of age and health conditions that have compelled courts to waive Section

3582(c)(1)(A)’s exhaustion requirement.2         See, e.g., Pomante, 2020 WL 2513095, at *2–4

(waiving exhaustion requirement where “Defendant is 69 years old and, most significantly, suffers

from chronic kidney disease, hypertension, and diabetes”); Milner, 2020 WL 2744088, at *1–4

(waiving exhaustion requirement where defendant suffered from multiple sclerosis, was unable to

receive adequate treatment, and was confined to a wheelchair); Zukerman, 2020 WL 1659880, at

*1 (waiving exhaustion requirement where defendant was 75 years old and suffered from diabetes,

hypertension, and obesity).      Indeed, when faced with compassionate release requests from

defendants who have health risks similar to or even fare more severe than Defendant’s, courts have

declined to find that COVID-19 warrants waiving the exhaustion requirement. See United States

v. Bunch, No. 19-CR-20550-BB, 2020 WL 2839174, at *1–3 (S.D. Fla. May 28, 2020) (denying

motion for release based on COVID-19 concerns due, in part, to defendant’s failure to exhaust

administrative remedies where defendant suffers from “high blood pressure, asthma, diabetes, and

other weight related ailments”); United States v. Bueno-Sierra, No. 93-CR-00567-BLOOM, 2020

WL 2526501, at *1–5 (S.D. Fla. May 17, 2020) (denying motion for release based on COVID-19

concerns due, in part, to defendant’s failure to exhaust administrative remedies even though


2
  The Centers for Disease Control (“CDC”) does not include individuals with hypertension among those
that “are at an increased risk of severe illness from the virus that causes COVID-19.” See Centers for
Disease      Control,    Groups     At     Higher     Risk    for     Severe   Illness,  available     at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html         (last
visited on October 8, 2020). Rather, the CDC lists individuals with hypertension among those that “might
be at an increased risk.” Id.

                                                   5
   Case 4:05-cr-00281-RSB-CLR Document 98 Filed 10/08/20 Page 6 of 6



defendant is “seventy-two years old and suffers from several health conditions, including in

pertinent part, diabetes and hypertension”).

       Congress has mandated that defendants present their Section 3582(c)(1)(A) claims for

compassionate release to the BOP prior to coming to this Court. The Court will not waive that

requirement on the facts of this case. Thus, the Court cannot grant Gabe compassionate release

until he “has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Gabe

implicitly concedes that he did not exhaust all administrative rights to appeal a prior to filing his

Motion. Consequently, the Court DENIES Gabe’s request for compassionate release.

                                         CONCLUSION

       Based upon the foregoing, the Court DENIES Defendant Eric Rondell Gabe’s Motion for

Compassionate Release, (doc. 94).

       SO ORDERED, this 8th day of October, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 6
